Broyles, J.
1. Where the accused had in his manual possession, outside of his own home and place of business, a pistol, and carried it several miles from his home to the place of business of another, without having first taken out a license from the ordinary, as required under the statute (Acts 1910, p. 134), the case was within the express terms of the act; and it would constitute no defense that he carried the pistol from his residence to the store of another solely for the purpose of pawning it. Cheney v. State, 10 Ga. App. 451 (73 S. E. 617).
2. The undisputed evidence, including the defendant’s statement at the trial, demanded the verdict returned by the jury. This being true, it is unnecessary to pass upon the assignments of error that the court erred in his charge and in failing to charge as requested by counsel; for where the verdict returned is demanded by the evidence, and no other finding would be legal or proper, a new trial will not be granted, no matter what errors may have been committed.

Judgment affirmed.


Russell, C. J., dissents.